 1

 2

 3
                                   UNITED STATES DISTRICT COURT
 4
                                 EASTERN DISTRICT OF CALIFORNIA
 5

 6
                                                        Case No. 1:20-cv-01779-NONE-SAB
 7    MICHAEL A. DELEON,
                                                        ORDER DIRECTING CLERK OF COURT TO
 8                        Plaintiff,                    CLOSE CASE AND ADJUST THE DOCKET TO
                                                        REFLECT VOLUNTARY DISMISSAL
 9             v.                                       PURSUANT TO RULE 41(a) OF THE FEDERAL
                                                        RULES OF CIVIL PROCEDURE
10    MIDLAND CREDIT MANAGEMENT,
      INC. and MIDLAND FUNDING, LLC,                    (ECF No. 12)
11
                          Defendants.
12

13

14            On June 22, 2021, a stipulation was filed dismissing this action with prejudice and with
15   each party to bear its own costs and fees. In light of the stipulation of the parties, this action has
16   been terminated, Fed. R. Civ. P. 41(a)(1)(A)(ii); Wilson v. City of San Jose, 111 F.3d 688, 692 (9th
17   Cir. 1997), and has been dismissed with prejudice and without an award of costs or attorneys’ fees.
18            Accordingly, the Clerk of the Court is HEREBY DIRECTED to assign a district judge to
19   this case for the purpose of closing the case and then to adjust the docket to reflect voluntary
20   dismissal of this action pursuant to Rule 41(a).
21
     IT IS SO ORDERED.
22

23   Dated:     June 22, 2021
                                                          UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28
                                                          1
